DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-10 are allowed.

Examiner’s Note
The IDS filed on 12/07/2020 has been reviewed and considered.

The examiner thanks the Applicant’s representative, Attorney Timothy Caine, agreed to have an interview to discuss some informal language issues (which would not affect the decision to allow the application) on 12/29/2021.
After the discussion, the Applicant have filed a supplemental claims on 01/12/2022 to fix all the minor issues.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A vehicle comprising:
a vehicle frame; a muffler supported by the vehicle frame; and a supporting unit comprising a rubber damper, located between the muffler and the vehicle frame and, connected to the vehicle frame such that the muffler is suspended from the vehicle frame and supported by the vehicle frame,

the supporting unit comprises a first bracket and a second bracket on the first bracket; the first bracket comprises a first body distant from an outer surface of the muffler and a first attachment attached to an outer surface of the muffler, and extending along a first axis from the first body on the outer surface of the muffler; and
the second bracket comprises a second body distant from the first bracket and a holder on the second body, configured to hold the rubber damper and connected to the vehicle frame via the rubber damper, and a second attachment attached to the first attachment of the first bracket, and extending from the second body;
wherein the first attachment comprises: a first sub-attachment, a second sub-attachment and a third sub attachment;
wherein the second attachment comprises: a fourth sub-attachment, a fifth sub-attachment and a sixth sub-attachment,
wherein the first sub-attachment is positioned in between the fourth sub-attachment and the fifth sub-attachment in the second axis direction.”

The underlined limitations are shown in Fig. 6, Part 41 is the first attachment/bracket and Prat 45 is the second attachment/bracket.  Part 43 is the first sub-attachment and two Part 44 are the second sub-attachment and the third sub-attachment respectively; Part 49 is the sixth sub-attachment and two Part 48 are the fourth sub-attachment and the fifth sub-attachment respectively, and Part 43 would be located between in between both Part 49 in a second axis direction (Y axis).  The underlined limitations are also supported by at least in 

The examiner thanks the Applicant’s representative, Attorney Tim Caine, provided a detailed explanation in the Remark and the interview on 12/01/2021.  After reviewing the remark, the amended claimed language and the specification, the examiner considered Yamazaki (US2019/0186331 A1) in view of Oguri (US2017/0305263 A1) would fail to teach all the underlined limitations.  Yamazaki teaches a first attachment and a second attachment (Yamazaki, Fig. 2, Part 12a and Part 11a), and the examiner considered Oguri teaches an arrangement of sub-attachments (Oguri, Fig. 2, Fig. 3, Part 99 area shows sub-attachments) to improve the displacement allowance (Oguri, Paragraph 9).  However, Oguri only teaches sub-attachments for one attachment (Oguri, Fig. 2, Part 9) and fail to teach two attachments.  In addition, even one with ordinary skill in the art would considered the teachings of Ogrui can apply to two attachments of Yamazaki under the broadest reasonable interpretation, the references would still fail to teach at least “wherein the first sub-attachment is positioned in between the fourth sub-attachment and the fifth sub-attachment in the second axis direction” because both references fail to teach, explain or indicate the locations of the sub-attachments respectively.  Therefore, the references fail to reflect all the limitations of Claim 1.

The examiner further considered other references, but the references would fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claims 4-10 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YI-KAI WANG/Examiner, Art Unit 3747